       Case 1:20-cv-06600-AT-RWL Document 11 Filed 10/14/20 Page 1 of 1


                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
STRIKE 3 HOLDINGS, LLC,                                     DOC #: _________________
                                                            DATE FILED: 10/14/2020
                            Plaintiff,

              -against-                                         20 Civ. 6600 (AT) (RWL)

JOHN DOE subscriber assigned IP address                                 ORDER
71.190.252.235,

                Defendant.
ANALISA TORRES, District Judge:

     The Court referred the case to the Honorable Robert W. Lehrburger for general pretrial.
ECF No. 9. Accordingly, the initial pretrial conference scheduled for October 21, 2020, is
ADJOURNED sine die.

       SO ORDERED.

Dated: October 14, 2020
       New York, New York
